Citation Nr: 0634373	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an effective date earlier than September 25, 
2003, for the award of special monthly compensation based on 
blindness without light perception in both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from July 1951 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted special monthly compensation based on blindness 
in both eyes, effective September 25, 2003.

In the March 2004 rating decision, the RO also determined the 
veteran was eligible to receive a special home adaptation 
grant based on service-connected blindness in both eyes.  The 
Board notes that, in his May 2004 notice of disagreement, the 
veteran stated he was appealing the effective date assigned 
in March 2004 rating decision, but did not state whether he 
was appealing the special home adaptation grant.  The RO 
certified the issue of entitlement to an earlier effective 
date for special monthly compensation based on the loss of 
use of both eyes and special home adaptation grant to the 
Board.  However, the Board notes that the March 2004 rating 
decision does not list an effective date for the special home 
adaptation grant, and that special home adaptation grants are 
generally awarded in one lump sum.  See 38 C.F.R. § 3.309a 
(c) (2006).  Therefore, this decision will only address the 
issue of special monthly compensation as special home 
adaptation grants are not assigned effective dates in the 
traditional sense.

The veteran was scheduled to testify at the RO before the 
undersigned Veterans Law Judge via videoconference in July 
2006; however, the veteran withdrew his request for the 
hearing, and his claim in now properly before the Board for 
final appellate review.  


FINDINGS OF FACT

1.  An informal claim requesting special monthly compensation 
due to blindness in both eyes was received by the RO on 
September 25, 2003.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim for special monthly compensation 
received by the RO prior to September 23, 2003.

3.  Special monthly compensation based upon blindness without 
perception in both eyes was not factually ascertainable 
within the one-year period immediately prior to September 25, 
2003.  


CONCLUSION OF LAW

An effective date earlier than September 25, 2003, is not 
warranted for the award of special monthly compensation due 
to blindness without light perception in both eyes.  
38 U.S.C.A. §§ 1114, 1155 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.155, 3.157, 3.350, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In November 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The November 2005 letter informed the veteran that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
He was advised of the VA regulations concerning effective 
dates, and was also advised that it was his responsibility to 
submit evidence establishing that a claim for special monthly 
compensation (SMC) was received by VA prior to September 23, 
2003.  The November 2005 letter also specifically asked the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim.  See 38 C.F.R. § 3.159(b)(1).  

In Pelegrini, the Court of Appeals for Veterans Claims held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
regard, the Board notes that the RO sent the veteran a letter 
in January 2004, which informed him of the evidence needed to 
substantiate a claim for an increased rating for service-
connected glaucoma.  However, as noted above, the RO did not 
send the veteran a letter informing him of the VCAA and its 
effect on his claim for special monthly compensation until 
November 2005.  Although the veteran was not given complete 
notification of the VCAA requirements until after the initial 
unfavorable agency of original jurisdiction decision, he has 
not been prejudiced thereby.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the November 2005 letter provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the VCAA letter, the veteran was 
scheduled to testify before the undersigned Veterans Law 
Judge via videoconference, but he withdrew his request for 
the hearing.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

With regard to the recent decision from the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Board notes that 
the RO sent the veteran a letter in March 2006 informing him 
of how disability ratings and effective dates are assigned.  
Although the RO's Dingess notification was provided after the 
initial unfavorable RO decision, the Board finds no prejudice 
to the veteran in proceeding with the present decision, given 
the previous communications regarding how effective dates are 
assigned.  Any questions as to an appropriate disability 
rating are moot, as disability ratings are not assigned in 
special monthly compensation cases.  Therefore, further VCAA 
notice is not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In a March 2004 rating decision, the RO determined the 
veteran was entitled to receive special monthly compensation 
because of blindness or loss of use of both eyes, effective 
September 23, 2003, the date the RO had received his claim 
requesting SMC.  The veteran asserts that the effective date 
for the award of special monthly compensation should be from 
June 17, 2003.

Specifically, the veteran argued in his substantive appeal, 
on VA Form 9, that he originally filed his claim in June 
2003, when "the veterans services office mailed the claim."  
Then, when he called VA in September 2003 to check on the 
status of his claim, he was told he did not have a pending 
claim, and then "the service officer faxed in [a copy of] 
the claim."  In addition and/or in the alternative, the 
veteran's representative argues that an earlier effective 
date is warranted because there may be evidence in the record 
which shows the veteran was without light perception in both 
eyes prior to September 2003.  

Special monthly compensation is payable for blindness without 
light perception in both eyes.  38 U.S.C.A. § 1114(n); 
38 C.F.R. § 3.350(d).  The Board considers a claim for SMC to 
be a claim for an increase, as it requests a higher rate of 
compensation benefits for symptomatology associated with a 
service-connected disability in addition to the compensation 
received for the disability rating assigned thereto under the 
Rating Schedule.  


The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date of a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  An effective 
date for a claim for increase may be granted prior to the 
date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year before 
the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(1), (2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997).  In addition, under 38 C.F.R. § 3.155(a), 
the veteran or a representative of the veteran can file an 
informal claim by communicating an intent to apply for one or 
more VA benefits.  The benefit sought must be identified, see 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (citing 38 
C.F.R. § 3.155(a)), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  

After carefully reviewing the evidence, the Board finds the 
preponderance of the evidence is against an effective date 
earlier than September 25, 2003, for special monthly 
compensation due to blindness without light perception in 
both eyes.  

Review of the evidence reveals the veteran submitted an 
informal claim for SMC that was received and date-stamped by 
the RO on September 25, 2003.  As noted above, the veteran 
has argued that the claim was initially submitted to the RO 
in June 2003, and that VA must have lost the claim in the 
mail.  The Board does note the veteran's informal claim is 
dated, on its face, June 16, 2003; however, there is no 
demonstrative evidence, such as a postmarked envelope or 
telefacsimile cover sheet, to support the veteran's assertion 
that the claim was originally submitted in June 2003.  
Regardless, the date the veteran asserts the the claim was 
submitted is not the controlling issue in this matter.  
Instead, the date the claim was received by the RO is the 
pertinent issue in this regard, and there is no evidence 
showing the RO received anything from the veteran 
communicating an intent to apply for SMC prior to the 
informal claim received on September 25, 2003.  See 38 C.F.R. 
§ 20.305(b), containing a "postmark rule" for submission of 
appeal documents.  The Board notes the RO attempted to verify 
the veteran's assertion that he called in September 2003 to 
check on his claim; however, a record of incoming calls to 
the RO is not maintained.  In addition, review of the file 
charge card, which documents when the


veteran's file is checked out by RO staff to add 
correspondence or reports of contact, shows the last time the 
veteran's file was checked out prior to September 2003 was in 
August 2002.

In view of the foregoing, the Board finds that, without 
evidence showing the RO received the veteran's informal claim 
in June 2003, there is no document that would constitute a 
claim, informal claim, or written attempt to file a claim for 
special monthly compensation, prior to September 2003.  See 
38 C.F.R. §§ 3.155, 3.157.  In making this determination, the 
Board finds it probative to presume that, under regular 
administrative procedures, all correspondence received by the 
RO is date-stamped when it is received as a matter of 
procedure.  The Board notes that the veteran's local 
representative has not provided any evidence to show mailing 
or other transmittal of the SMC claim prior to September 
2003.

Because September 23, 2003, is the date of claim, the Board 
must determine whether an increase in the disability was 
factually ascertainable within one year prior to the date of 
claim, hence September 2002.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The Board notes the veteran has 
been blind with no light perception in his right eye since 
February 1985.  See February 1985 VA examination.  Therefore, 
the pertinent issue is whether the evidence shows the veteran 
was blind without light perception in his left eye prior to 
September 2003, but no earlier than September 2002.  

The evidentiary record contains VA treatment records which 
document the veteran's treatment for his service-connected 
visual disability dating back to September 2000; however, 
records dated from September 2002, or even before, do not 
establish the veteran was blind without light perception in 
his left eye.  In fact, the evidence consistently shows the 
veteran was noted to have light perception in his left eye.  
See VA treatment records dated September 2000 to March 2004.  
The Board does note that treatment records dated from 
December 2002 to April 2003 reflect that the veteran was able 
to distinguish hand movement, as opposed to light perception, 
in the left eye, and that a November 2003 treatment record 
questions whether the veteran had light perception in his 
left eye.  However, the Board finds

this evidence does not establish the veteran was then blind 
without light perception, for the following reasons.  
Although the treatment records mentioned above question the 
veteran's ability to perceive light in his left eye, 
subsequent records reflect the veteran had light perception 
in his left eye.  See VA treatment records dated May and 
December 2003.  The Board also finds probative that the 
treatment records specifically state the veteran had no light 
perception in the right eye.  The Board thus finds that, if 
the veteran indeed was without light perception in the left 
eye, the records would have reflected that.  

The Board notes the veteran's representative has argued, in 
the September 2006 Appellant's Brief, that a remand is needed 
in order to obtain an independent medical opinion addressing 
whether certain symptomatology manifested by the veteran 
establishes that his vision had degraded to no light 
perception in each eye.  The veteran's representative points 
to treatment records which reflect that the veteran's corneas 
were hazy in both eyes, his left iris had adhesions to the 
cornea, and that a graft to the left eye had failed and was 
described as hazy with 3+ edema.  See VA treatment records 
dated October 2003 to March 2004.

The Board does appreciate the representative's vigorous 
advocacy.  However, although the treatment records show the 
veteran had substantial problems with his eyes, the Board 
finds there is no need to remand this claim for an 
independent medical opinion because these clinical findings 
pertain to the physical findings of the eye without 
mentioning visual acuity (i.e., blindness).  In this context, 
the Board finds it probative that the physical problems 
mentioned above were concurrently reported with notations 
stating the veteran had light perception in his left eye.  
Id. 

In sum, the Board finds there is no evidence showing the 
veteran was blind without light perception in his left eye at 
any point prior to September 2003.  Therefore, the date of 
claim is the earliest effective date that can be granted for 
the award of special monthly compensation due to blindness in 
the both eyes.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  




ORDER

Entitlement to an effective date earlier than September 25, 
2003, for the award of special monthly compensation based on 
blindness without light perception in both eyes, is denied.



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


